EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct minor typographical errors as follows: 

13. (Currently Amended) The system of claim [[12]]11, wherein the follower display is further configured to differentially display at least one of the leader aircraft or an ownship from the plurality of aircraft.


DETAILED ACTION
Prosecution History
Claims 1-15 were originally filed.
Claims 1, 4, 7-11, and 13 have since been amended.
Claims 3, 5, 6, 12, 14, and 16-19 have since been cancelled.
Claims 1, 2, 4, 7-11, 13, and 15 are pending and allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Allowable Subject Matter
Claim 1-2, 4, 7-11, 13, and 15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Preiser US 5,992,065 (“Preiser”) and Harada et al. US 2017/0364068 (“Harada”).
Preiser discloses an aerial messaging system that is used by a plurality of aircraft flying in a formation. A lead aircraft has a controller that includes the message/formation to be created by the group of aircraft and which transmits signals to the other aircraft in order to be flown in accordance with the formation determined by the lead aircraft. Preiser, however, uses outdated technology for sending and receiving signals to the follower aircraft. 
Harada teaches a formation settings apparatus for aircrafts that aides in setting flying formations. The invention of Harada includes a display controller and a communication controller that are used to calculate and display movable regions of the aircrafts. 
As to independent claims 1 and 11, though, the prior art of record fails to teach or suggest the following claimed subject matter:
“differentially display the current position of the one or more one aircraft of the plurality of aircraft from a target position of the one or more aircraft of the plurality of aircraft; and 
indicate when the one or more aircraft of the plurality of aircraft have moved to the target position.”
Claims 2, 4, 7-10 depend on allowable claim 1 and claims 13 and 15 depend on allowable claim 11 and are, therefore, allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668